AMENDMENT TO THE ADVISORS SERIES TRUST TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 12th day of December, 2007, to the Transfer Agent Servicing Agreement, dated as of June 8, 2006, as amended (the "Transfer Agent Agreement"), is entered by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") on behalf of its separate series, the Rigel U.S. Equity Large Cap Growth Fund and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Transfer Agent Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund and amend the fees; and WHEREAS, Section 12 of the Transfer Agent Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit M is hereby superseded and replaced with Exhibit M attached hereto. Except to the extent amended hereby, the Transfer Agent Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/Douglas G. Hess By /s/Michael R. McVoy Name: Douglas G. Hess Name: Michael R. McVoy Title: President Title: Executive Vice President
